Citation Nr: 0010420	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  95-16 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
an organic brain syndrome with psychosis.  

2.  Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from March 1968 to March 1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

On appeal, the Board remanded the case to the RO for 
consideration of new psychiatric regulations by decision 
dated in November 1996.  It was remanded a second time in 
April 1998 for further development, including an examination 
and medical opinion, and is now returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2. Objective clinical evidence of record indicates that 
organic brain syndrome with psychosis is not currently shown 
to have minimal symptoms, and does not as such interfere with 
occupational and social impairment, or require continuous 
medication.  

3.  The appellant's available service medical records, are 
silent as to any diagnosis or treatment for dysthymia.

4.  Dysthymia was first diagnosed in 1997, approximately 24 
years after service, and, is not shown to be reasonably 
related to service or any event or occurrence therein.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for organic 
brain syndrome with psychosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.126, 4.132, Diagnostic Codes (DC) 9303, 9325 
(1996); 38 C.F.R. § 4.130, DCs 9326, 9440 (1999).

2.  The claim for service connection for dysthymia is not 
well grounded. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to an increased evaluation for an organic 
brain syndrome with psychosis.

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Likewise, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, such that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The evidentiary assertions of the 
veteran are presumed credible for making this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a increased (compensable) 
rating, is warranted for an organic brain syndrome.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

In addition to the above regulations, the Board notes that 
service connection for an organic brain syndrome with 
psychosis was established by a Board decision in December 
1974.  The veteran was hospitalized at the VA Medical Center 
(VAMC) from December 1973 to March 1974, and treated for an 
organic brain syndrome due to excessive use of drugs. A 
rating decision in January 1975 assigned a temporary 100 
percent rating under paragraph 29 from December 31, 1973.  
The rating was reduced to 10 percent effective from April 1, 
1974.  By a rating decision in April 1981, the 10 percent 
evaluation was reduced to non-compensable as no disabling 
manifestations of organic brain syndrome were shown by 
examination.  It has remained at a noncompensable rating 
since that time.

Medical records associated with the 1994 claim for an 
increased rating included a report of a hospitalization for 
alcohol detoxification.  He reportedly had gone through the 
program the previous December.  The detoxification was 
described as routine and there was no evidence of any 
psychiatric symptoms.  Other records show outpatient visits 
for various pathology, no significant psychiatric symptoms 
are shown to have been treated.

The Board remanded this claim in November 1996 for additional 
development including a VA examination and consideration of 
the claim under the new criteria for rating psychiatric 
pathology which became effective as of November 7, 1996.  
38 C.F.R. §§ 4.125-4.130 (1996). 

In a VA examination in March 1997, the veteran reported 
drinking a lot of beer before service, and when off duty in 
service.  After service, he did not drink much, until he 
stopped taking drugs in 1975.  He had used marijuana with 
alcohol; then marijuana, and heroine with alcohol.  He 
stopped all drugs, meaning heroine, in 1973.  He last smoked 
marijuana in July 1995.  He reportedly did not socialize, and 
became paranoid in crowds.  He noted having hallucinations, 
as well as hearing voices before 1973.  He reportedly still 
saw some movements, but did not hear voices anymore.  In the 
past, he thought somebody was following him, but he no longer 
felt that way.  

The examiner noted that the veteran had a beard, and wore a 
scarf around his head.  He had some tension, but his speech 
was normal, and he was quite cooperative, with a depressed 
mood.  He was abstract to proverbs; thought process was 
normal; memory was fair; and, he was fairly well oriented; 
and, quite alert. Insight was superficial and judgment was 
fair.  He had no suicidal or homicidal ideations.  No 
hallucinations were detected, and he only felt uncomfortable 
with probably some delusional material when in crowds.  No 
schizophrenic trends were noted.  There was depression and 
some anxiety noted.  The examiner opined that the veteran was 
competent, and no in need of any psychiatric hospitalization.  

The examiner noted the veteran's history of drug and alcohol 
use in service, and post service diagnosis of organic brain 
damage with psychosis.  He further noted hospitalization from 
February to March 1996 for alcohol dependence, at which time 
anxiety and depression were also diagnosed.  While the 
examiner noted anxiety and depression during the examination, 
he found no evidence of organic brain syndrome or psychosis. 

The Board remanded the claim in April 1998.  The RO was to 
attempt and locate additional medical records.  In addition 
clarification was required to determine if the diagnosis of 
dysthymia made in the March 1997 VA examination was a 
progression of his prior diagnosis of an organic brain 
syndrome; a correction of a previous erroneous diagnosis; or 
a new and separate diagnosis.

The veteran was examined by 2 VA physicians in June 1998, A 
psychiatric examiner noted that he was not currently on any 
medication for an organic brain syndrome.  He reported with a 
short well-trimmed beard, and his cap on backwards.  There 
was nothing unusual about his behavior except that he was 
tense and underactive.  His speech was within normal limits, 
but he only answered direct questions and was not 
spontaneous.  He was cooperative, with a depressed mood.  He 
stated that he just lived day by day, and very rarely cried.  
He was abstract on proverbs. Thought processes were normal; 
and, his memory was fair, although he felt he was getting 
real forgetful.  He was well oriented to time, place, person, 
and he was quite alert.  He was able to do serial 7 
subtraction without difficulty, and he remembered the 
President before Reagan.  He had no hallucinations or 
delusions, although there were questionable schizophrenic 
trends.  Depression and anxiety were noted.  Insight was 
superficial and judgment was fair.  He had no suicidal 
ideations or homicidal ideations.  The examiner opined that 
the veteran was competent and no in need of any psychiatric 
hospitalization.  

The examiner noted that the veteran's organic brain syndrome, 
secondary to drugs, was in remission at the present time.  
The diagnosis of a dysthymic disorder was a separate 
disorder.

In another VA examination, the veteran noted his depression 
was on and off for years beginning when he lost his father in 
1981reported, and also his brother.  He was first treated for 
depression in the 1990s.  He had taken Trazodone for a while, 
but was not taking any medication at the present time.  He 
denied sleep impairment, and rated his depression as mild.  
He reportedly lived with his mother, and had not worked since 
1996.  He spent his time around the house and did odd jobs.  
He denied alcohol and drug use for over one year.  

The examiner noted that the veteran was casually groomed, and 
conversed readily.  He was fully cooperative and gave no 
reason to doubt his information.  Eye contact was limited, 
and he appeared dysphoric.  Speech was normal.  The 
predominant mood was one of depression, and affect was 
appropriate.  Thought process was logical, with no loosening 
of association, or confusion noted.  There was no gross 
impairment of memory observed, and the veteran was oriented 
in all spheres.  No hallucinations or delusions were noted.  
Insight was somewhat limited and judgment was adequate.  
Suicidal and homicidal ideation was denied.  

The examiner noted that the current diagnosis of a dysthymic 
disorder was a new diagnosis and did not represent a 
progression of his organic mental disorder, nor did it 
represent the correction of a misdiagnosis.  The examiner 
opined that, "while it was possible that the veteran may 
have had some depression which led to his drug use, I cannot 
find evidence in today's examination that that was clearly 
the case."

A VA psychological consultation in July 1999, noted that upon 
interview there was no evidence of a psychosis present.  
While psychoses have been present in the past, this appeared 
to have been during periods of substance abuse/use.  
The veteran's condition is currently evaluated under 
Diagnostic Code 9326, 38 C.F.R. § 4.130 (1999).  DC 9326 
pertains to dementia due to substance induced (drugs, 
alcohol, poisons), and is rated according to the general 
formula for mental disorders found at 38 C.F.R. § 4.130.  
Prior to the regulatory change, dementia associated with 
alcoholism was evaluated under the general rating formula for 
rating organic mental disorders. Under those criteria, a 30 
percent rating required definite impairment of social and 
industrial adaptability; mild impairment warranted a 10 
percent rating; while no impairment warranted a 
noncompensable rating. 38 C.F.R. § 4.132, DCs 9303, 9325 
(1996).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the word "definite" as used in the 
old schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term. Hood v. 
Brown, 4 Vet. App. 301, 303 (1993). However, the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified. Cox v. Brown, 6 Vet. App. 459, 461 
(1994). In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (November 9, 1993). 
VA, including the Board, is bound by this interpretation of 
the term "definite." 38 U.S.C.A. § 7104(c) (West 1991).

Words such as "considerable" and "severe" are not defined in 
the Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. 4.6 (1999). It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

Under the revised criteria, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

Where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.

While a formal diagnosis of a mental condition, but with 
symptoms, not severe enough either to interfere with 
occupational and social functioning, or to require continuous 
medication does not warrant a compensable evaluation.  38 
C.F.R. § 4.130, DCs 9326, 9440 (1999).

It is the determination of the Board that an increased 
(compensable) rating for the organic brain disorder with 
psychosis is not warranted in this case, as the evidence does 
not reveal any current evidence of psychosis.  The veteran 
does not have any current residuals of an organic brain 
disorder, or psychosis which would be severe enough either to 
interfere with occupational and social functioning, or that 
would require continuous medication; thus, a compensable 
evaluation is not warranted, under either the old or new 
rating criteria for mental disorders.  Essentially no 
psychiatric symptoms have been attributed to the service 
connected disorder throughout the course of this appeal.

Given the most recent clinical evidence, and in light of the 
VA examinations, and clinical consultation, the Board 
concludes that the currently assigned noncompensable rating 
for an organic brain syndrome is an adequate reflection of 
the degree of industrial impairment associated with this 
disability. Mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; the requirement of 
continuous medication to control symptoms have not been 
shown, such as to warrant a 10 percent evaluation under DC 
9326. 

Moreover, in the most recent VA examination and psychological 
consultation conducted in June 1998, and July 1999, no 
current significant symptoms were revealed.  The VA examiner 
specifically stated in June 1998, "I found no evidence today 
of organic brain syndrome."  The psychologist in July 1999 
stated that, "there was no evidence of psychosis."  Thus, 
the Board finds the weight of the "negative" evidence to be 
greater than the weight of the "positive" evidence as to the 
claim entitlement to a compensable scheduler evaluation.  
Under Gilbert  v. Derwinski, 1 Vet.App. 49 (1990), this claim 
must therefore be denied.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected organic 
brain syndrome disability presents such an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization, as to 
render the regular schedular standards impractical. 38 C.F.R. 
3.321(b)(1).  While, the veteran has been hospitalized in the 
past for treatment for his alcohol and drug abuse, the 
evidence describing the veteran's current organic brain 
syndrome disorder, indicates that his organic brain syndrome 
disorder is not shown to be active at the present time.  


II.  Entitlement to service connection for dysthymia.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).   If a 
claim is well grounded, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim. See Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The service medical records, are silent for any complaints, 
findings, or diagnoses of dysthymia.  

In a VA examination in March 1997, the examiner noted the 
veteran's history of drugs and alcohol in service.  During a 
hospitalization from February to March 1996 for treatment of 
alcohol dependence, anxiety and depression were diagnosed.  
The examiner diagnosed the veteran with dysthymia.

The Board remanded the issue of service connection for 
dysthymia in April 1998.  The RO was instructed to determine 
if the diagnosis of dysthymia made in the March 1997 VA 
examination was a progression of the prior diagnosis of an 
organic brain syndrome; a correction of a previous erroneous 
diagnosis; or a new and separate diagnosis.

On additional VA examinations in June 1998, dysthymic 
disorder was diagnosed.  The examiners noted that the 
dysthymic disorder was a new diagnosis and did not represent 
a progression of his organic mental disorder, nor did it 
represent the correction of a misdiagnosis.  The examiners 
opined that, while it was possible that the veteran may have 
had some depression which led to his drug use, it was not 
possible to find that connection based on these findings.

Dysthymia was first diagnosed in 1997.  None of the medical 
evidence on file suggests a relationship with the currently 
diagnosed dysthymia and any incident or disorder incurred in 
service.  Thus there is no basis for presumptive service 
connection for the claimed condition.

After a careful review of the file, the Board finds that the 
claim must be denied as not well grounded because there is no 
medical opinion, or other competent evidence, linking 
dysthymia with service. Thus, a direct causal link between 
any current dysthymia disorder and service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claim, nor any 
claim for which entitlement is permitted under the law.

In summation, the Board notes that when a claim is not well 
grounded it is incomplete, and VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the veteran of the necessary evidence in the claims 
forms he completed, in its notices of rating decisions, the 
statement of the case, and the supplementary statements of 
the case.  The discussion above informs him of the types of 
evidence lacking, which he should submit for a well grounded 
claim. However, it has not been shown that any records, if 
available, would satisfy the medical nexus requirement in 
order to make the claim well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to an increased compensable rating for an organic 
brain syndrome with psychosis is denied.

Entitlement to service connection for dysthymia is denied on 
the basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 
- 3 -


- 20 -


